Citation Nr: 0732684	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review. 

A hearing was held on November 4, 2003, in Boston, 
Massachusetts, before Robert E. Sullivan, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board remanded the case for development in March 2004 and 
February 2006, and as will be discussed below, pursuant to 
the Board remands, the Appeals Management Center (AMC) mailed 
additional pertinent correspondence to the appellant's 
address as verified in the record, but there has been no 
response from the appellant.  As such, the Board finds that 
the AMC attempted to complete the development requested in 
the March 2004 and February 2006 Board remands and complied 
with the remand instructions.  Stegall v. West, 11 Vet. App, 
268 (1998).  It bears emphasis that VA's duty to assist is 
not always a "one-way street."  The appellant has an 
obligation to assist in the adjudication of her claim in 
notifying VA of any change in address.  See Wood v Derwinski, 
1 Vet. App, 190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 
265 (1993) (noting that the veteran bears the burden of 
keeping VA apprised of his whereabouts and that, where he 
does not, "there is no burden on the part of the VA to turn 
up heaven and earth to find him").  The case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's death certificate shows that he died in 
September 2001, and the immediate cause of death was listed 
as laryngeal cancer due to or as a consequence of pneumonia.

3.  At the time of the veteran's death, service connection 
had been established for shrapnel wound on the left hip and 
groin with retained foreign bodies in muscle group 17; 
residuals of a shrapnel wound on the left knee; scars on the 
right thigh and groin , right forearm, and left arm and 
shoulder; and, bilateral varicose veins

4.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  38 C.F.R. § 3.1(q) 
(2006).  If an appellant has changed addresses without 
informing VA, it is well established that it is the 
claimant's responsibility to keep VA advised of his or her 
whereabouts in order to facilitate development of a claim.  
If he or she does not do so, "there is no burden on the part 
of the VA to turn up heaven and earth to find him [or her]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As stated 
by the Court, "[t]he duty to assist is not always a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he [or she]cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Initially, the Board notes that the appellant's last 
communication with VA was in a July 2004 statement in which 
she identified the names, addresses, and telephone numbers of 
numerous health care providers who had treated the veteran.  
Thereafter, the RO readjudicated the appellant's claim in a 
March 2005 supplemental statement of the case (SSOC).  A 
notification letter and a copy of the SSOC were sent to the 
appellant in May 2005 using her last known address.  However, 
those documents were returned to VA as undelivered.  The RO 
attempted to send a copy of the March 2005 SSOC and May 2005 
notification letter again in November 2005, but they were 
returned with a stamp indicating that the appellant no longer 
lived at the facility.  The case was subsequently returned to 
the Board for appellate review. 

In February 2006, the Board noted that letters had been sent 
to the appellant in March 2004 and July 2004 requesting that 
she identify the private medical records discussed in the 
Board's March 2004 remand and submit signed authorization 
forms allowing the release of such records to VA.  The Board 
noted that appellant did reply in July 2004, but she did not 
provide the proper authorization that would enable VA to 
obtain such records.  Therefore, the Board remanded the case 
for further development.  

A copy of the February 2006 Board remand was mailed to the 
appellant, but it was returned as undeliverable.  The Board 
attempted to mail another copy in April 2006, yet it was also 
returned with a stamp indicating that she no longer lived at 
the facility.  

In addition, a letter was sent to the appellant in March 2006 
at her last known address in compliance with the February 
2006 Board remand.  The appellant did not respond to this 
letter, but there is no indication in the claims file that it 
was returned to VA as undelivered.   The RO sent an 
additional letter to the appellant in June 2006, but that 
letter was returned with a stamp indicating that the 
appellant no longer lived at the facility. 

The RO subsequently sent letters in August 2006 and November 
2006 to the veteran's last known address requesting that the 
assisted living facility provide any information regarding 
her whereabouts.  The business manager of the facility sent 
an e-mail to VA in December 2006 requesting that a signed 
release form be faxed or mailed, so that the facility could 
respond to the request.  The RO then sent an additional 
letter to the appellant in November 2006 at her last known 
address.  The appellant did not respond to this letter, but 
there is no indication in the claims file that it was 
returned to VA as undelivered.  

A report of contact dated in March 2007 indicated that the RO 
had also contacted the appellant's representative in an 
attempt to locate her.  However, the representative did not 
have a current address either.  

The RO readjudicated the appellant's claim in a June 2007 
SSOC.  A copy of the SSOC was mailed to the appellant's 
representative.  The case was then returned to the Board for 
appellate review.  A letter was sent to the appellant in 
August 2007 at her last known address informing her that her 
case had been returned to the Board.  However, that letter 
was also returned as undeliverable with a stamp once again 
indicating that she no longer resided at the facility.  

Based on the foregoing, the Board finds that VA has made 
reasonable efforts to locate the appellant and has properly 
mailed correspondence to her last known address.  

The Board does observe that the RO did not provide the 
appellant with notice prior to the initial decision in 
January 2002.  However, the RO did send the appellant letters 
in August 2003, March 2004, July 2004, March 2006, June 2006, 
and November 2006, which meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant's claim was readjudicated in supplemental 
statements of the case (SSOC).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had 
a "meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
August 2003, March 2004, July 2004, June 2006, and November 
2006 indicated that entitlement to dependency and indemnity 
compensation (DIC) benefits required evidence showing that 
the veteran died while on active duty; died from a service-
connected injury or disease; or, died form a nonservice-
connected disorder and was receiving or was entitled to 
receive VA compensation for service-connected disability that 
was rated as totally disabling for at least ten years before 
his death, since his release from active duty and for at 
least five years before his death, or for at least one year 
before his death if he was a former prisoner of war who died 
after September 30, 1999.  Additionally, the March 2002 
statement of the case (SOC) and the May 2002, March 2005, and 
June 2007 supplemental statements of the case (SSOC) notified 
the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2003, March 2004, July 
2004, March 2006, June 2006, and November 2006 letters 
indicated that reasonable efforts would be made to help her 
obtain evidence necessary to support her claim and that VA 
was requesting all records held by Federal agencies, 
including the veteran's service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
August 2003, March 2004, July 2004, and March 2006 letters 
notified the appellant that she must provide enough 
information about the veteran's records so that they could be 
requested from the agency or person that has them.  The March 
2004, July 2004, and March 2006 letters also requested that 
she complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the August 2003, March 2004, July 2004, 
and March 2006letters informed the appellant that it was her 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2006 letter and June 2007 SSOC informed the 
appellant that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in the 
condition.  The letter and SSOC also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  The Board did remand the case in 
order to obtain private medical records documenting the 
veteran's kidney removal and his terminal hospitalization.  
However, the appellant did not provide authorization for the 
release of those records, despite requests in March 2004 and 
July 2004.  The Board remanded the case again in February 
2006 in another attempt to secure those treatment records.  
Nevertheless, the appellant did not supply the necessary 
authorization to release the records, despite letters 
requesting such an authorization in March 2006, June 2006, 
and November 2006.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining the veteran's treatment records.  The RO continued 
its efforts to obtain all relevant medical records until it 
was reasonably certain that further efforts to obtain those 
records would be futile.  The appellant has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
compliance with its remand and the applicable development 
procedures, and there is no indication that there is 
additional available evidence to substantiate the appellant's 
claim that has not been associated with the claims folder.

The appellant was also provided the opportunity to testify at 
a hearing before the Board.  VA has further assisted the 
appellant and her representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to the 
appellant's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in September 2001.  The immediate cause of death 
was listed as laryngeal cancer due to or as a consequence of 
pneumonia.  The approximate interval between onset and death 
was months for the laryngeal caner and days for pneumonia.  
The manner of death was considered natural, and no autopsy 
was performed.

At the time of the veteran's death, service connection had 
been established for a shrapnel wound on the left hip and 
groin with retained foreign bodies in muscle group 17; 
residuals of a shrapnel wound on the left knee; scars on the 
right thigh and groin , right forearm, and left arm and 
shoulder; and, bilateral varicose veins.  The medical 
evidence of record does not show, nor does the appellant 
contend, that the veteran's service-connected bilateral 
varicose veins were a principal or contributory cause of his 
death.  In fact, the veteran's death certificate does not 
make any reference to such a disability.  Therefore, the 
Board concludes that the veteran's service-connected 
bilateral varicose veins were not a principal or contributory 
cause of death.

The Board also finds that veteran's service-connected 
shrapnel wounds did not cause or contribute to his death.  
The veteran's death certificate did not even mention shrapnel 
wounds or scars, and there is no medical evidence relating 
his laryngeal cancer to his service-connected shrapnel 
wounds.  The Board does observe the appellant's contention 
that the retained shell fragments in the veteran's body 
irritated his body, which in turn caused his cancer, and 
thereby contributed to his death.  However, there is no 
medical evidence establishing that the veteran's laryngeal 
cancer was caused by a primary service-connected disability.  
Thus, the Board finds that the veteran's laryngeal cancer was 
not secondary to his service-connected shrapnel wounds.  
Therefore, the Board concludes that the veteran's numerous 
service-connected shrapnel wounds and scars with retained 
metallic fragments were not a principal or contributory cause 
of death.

In addition, the Board finds that the veteran did not have 
laryngeal cancer that was causally or etiologically related 
to his military service.  The veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of such a disorder, and he did not seek treatment 
for laryngeal cancer until many decades following his 
separation from service.  Indeed, the veteran's death 
certificate indicates that his cancer had an onset of only 
months prior to his death.  Therefore, the Board finds that 
laryngeal cancer did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
laryngeal cancer, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of laryngeal cancer is itself evidence which tends 
to show that the disorder did not have its onset in service 
or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing laryngeal cancer 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
cause of death to his military service.  In fact, there was 
no event, disease, or injury in service to which the 
veteran's death could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  The appellant's assertions are 
the only evidence contained in the claims file showing that 
the veteran's cause of death was causally or etiologically 
related to his military service.  The appellant is not a 
medical professional, and therefore her beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


